 In the Matter of UNITED STATES CARTRIDGE COMPANYamdINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WoRKF.RS, LOCAL No 1, A FOF LIn the Mattel Of UNITED STATES CARTRIDGE COMPANYandINTERNA-TIONAL BROTHERHOOD OF FIRFMEN AND OILERS, LOCAL No 6, A FOF LCases Nos R _3W and R-3796 -Decided July 8, 1942Jurisdiction:cartridge manufacturing industryInvestigation and Certification,of Representatives-existence of question re-fusal to accord any iunion recognition until certified by the Boaid, electionsnecessaryUnits Appropriate for Collective Bargainingseparate units composing respec-tively(1) all boiler room and tunnel employees including tunnel foremenemployed at Company's No 1 Powerhouse, excluding operating engineers, shiftengineers, superintendent, and tool foremen and (2) all employees of the Elec-tricalDepartment of Company's Plant No 1, including those employed onelectrical maintenance, repair, and construction work, but excluding the generalsuperintendent,-assistant superintendents, and clerical workers,heldappro-priate despite contention of intervening industrial union that employees in-volved should be part of an industrial unitMr Charles K Hackler,of St Louis, Mo , for the BoardMr R H McRoberts,of St Louis, Mo , for the CompanyMr Frank W JacobsandMr James A Morrell,of St Louis, Mo,for the I B E W,Mr Joseph P Clark,of St Louis, Mo., for the FiremenMr William ,Sentner,of St Louis, Mo , for the U E R MMr George H Gentithes,of counsel to the Board , ,DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by International Brotherhood of ElectricalWorkers, Local No 1, affiliated with the American Federation of Labor,herein called the I B E W, and by International Brotherhood ofFiremen and Oilers, Local No 6, affiliated with the American Federa-tion of Labor, herein called the Firemen, alleging that a question af-fecting commerce had arisen concerning the representation of em-42 N L R B, No 40191 192DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees of United States Caitridge Company, St Louis, Missouri, here-in called the Company, the National Laboi Relations Board providedfor an appropriate hearing upon due notice before Henry J Kent,Trial ExaminerSaid hearing was held at St Louis, Missouii, onApril 30, 1942The Company, the I B E W, the Firemen, andUnited Electrical, Radio and Machine Workers of Ameiica, Local 825,affiliated with the Congress of Industrial Organizations, heiein calledthe U. E R M, appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issuesThe Trial Examiner's rul-ings made at the hearing are free fiom prejudicial eiror and areheieby affirmedBriefs were filed on behalf of the Company, theFiremen, and the U E R M, and have been duly considered by theBoard-Upon the entiie record in the case, the Board makes the following.FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUnited States Cartridge Company is a Maiyland corporation and asubsidiary of the Western Cartridge CompanyIt is presently oper-ating at St Louis, Missouri" a single plant known as Plant No 1 undera cost plus a fixed fee operation contract in the production of cartridgesfor the United States GovernmentA second plant to be known asPlant No 2 and substantially a duplicate of Plant No 1, is now underconstruction.Both plants, the machineiy and equipment therein, theraw materials used, and the finished products aie the property of theUnited States Government.The raw materials annually employed,consisting of copper, brass, manufactured powder, and lead, amountto several million dollars in valueThe finished products, likewise,amount to several million dollars annuallyWhile the Company con-cedes that the greater part of these mateiials and products are shippedto and from the State of Missouri, it contends, howevei, that it is notengaged in interstate commerce within the meaning of the ActWefind that the Company is engaged in commerce within the meaning ofthe Act.,IITHE ORGANIZATIONS INVOLVED-International Brotherhood of Electrical Workeis, Local No 1, andInternational Brotherhood of Firemen and Oilers, Local No 6, arelabor organizationsaffiliated with the American Federatioi of Labor,admittingto membership employees of the Company.,wrl1SeoN L R B VFainblatt,306 U S 601 UNITED STATES CARTRIDGE COMPANY193-United Electrical, Radio and Machine Workers of America, Local825, is a labor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.IIITHE QUESTION CONCFRNING REPRESENTATIONThe Fn emen and the I. B E. W sevei a] ly requested the Companyto bargain collectively with them for craft employees which each con-tended it properly repiesentedThe U E R M also requested theCompany to bargain with it but on the basis of an industrial unitThe Company advised the three unions that before it undeitook tobargain with them, then status as iepresentatives must be establishedby the BoardA statement of .the Regional Director, introduced inevidence at the hearing, indicates that the I B EW and Firemeneach represents a substantial number of employees in the unitshereinafter found appropriate 2,We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IVTHE APPROPRIATE UNITSThe I B. E W. seeks a unit composed of all employees of the Com-pany's Electrical Depaitment at its St Louis plant, including personsemployed on electrical maintenance, i epair and construction work, butexcluding the general superintendent, assistant superintendents, cler-ical workers and all other employees of the CompanyThe Firemenseek a unit consisting of all boiler Loom and tunnel employees, includ-ing tunnel foremen employed at the No 1 and No 2 powerhouses at2The Regional Duector iepeited that the I B E W submitted 88 ipplications formembership cards, all except 6 of which(these 6 being undated)were dated from 1939toMarch 1942All 88 signatures appear to be genuine and original and all are namesappearing on the March 22, 1942, pay roll containing 196 names of the electricians ClassesA and B and tl e electiicians'helpersThe I B E VV also submitted 17 applicationsformembership cards, all but one dated from No embei 1941 to February 1942Thenames on these cards do not appeal on the abose pay loll covering the electriciansAll17 of the signatures appeal to be genuine and original, and 8 are listed on the Maich 22,1942, pay ion coNermg all hourly paid employeesThe firemen submitted 86 authoi»ation and representation cards, 3 undated and 83dated from December 1941 to April 1942All 86 bore signatures except one which wasprinted and all 85 signatures ippear to be genuine and originarsignatutesSixty-seven atethe names of persons on the Company s pay roll of April 23, 1942, listing 96 employeesThe U F R M submitted 485 authoiiiation cards, 77 being undated and the balancedated from October 1941 to Apul 1942All but one appeared to begenuine and originalsign ituiesFour hundred forty-three of the 484 are listed on the March 22, 1942, pay rollcoloring all hourly paid employees in the Company's entire plant at St Louis, Missouri,which lists 13,165 Ruch employesThe U E R M offered one authorvation card thename on 'which is listed on the Ele<trical Department pay roll but offered no names ofpeisons listed on tile Company s pay ion of April 23, 1942, containing 96 employees in theunA cl umed appropri rte by the FicentenDining the heating it submitted 700 additionalapplication cards, but by stipulation none of the 700 is employed in the units claimed bythe Firemen orthe I B E W4 7 2814-42-vol 42-13 194DECISIONS OF NAT10NAL LABOR RELATIONS BOARDthe Company's St. Louis plant, excluding operating engineers, shiftengineers, superintendents, tool foremen and all other employ 'es ofthe Company 3 The U. E. R. M contends that the proper unit shouldbe an industrial one covering all employees of the Company's PlantNo 1.The U E R M opposes the units sought by the I B E W and theFiremen by pointing out that all these employees are in general hired,supervised, and paid in the same manner, that they aie subject to thesame rules and regulations of the Company that govern all otheremployees, and that because of the indispensable natui e of their workto the production plant they are an integral part of the productionsystem.Therefore, it is argued, firemen and electricians more appro-priately belong to an industrial unit - On the other hand, the Firemenpoint to the fact that the employees sought by them possess specialskills and qualifications, receive their instructions from their own superintendent, are physically separate from other workers of the plant,and for a long time have been organized as a craft unionAlthoughthe electricians, unlike the firemen, are not physically segregated fromthe other employees, nevertheless they too possess special skills, are su-pervised by their own departmental head who directs them from a cen-ti al headquarters to which the electricians report, and they too havebeen organized as a craft group for some timeMoreover, organiza-tion of the U E R M has been substantially limited to employees notin the units sought by the Firemen and the I. B E- W., and theU E R M has not petitioned for a unit which would include firemenand electricians with production employees generallyUnder thesecircumstances, we reject the contention of the U E R MAlthough the Firemen in its petition requests that its unit includeemployees in Powerhouses No 1 and No 2, it appears that PowerhouseNo 2 is not yet completed and that a considerable period of time mayelapse before it is fully in operationSimilarly, Plant No 2, accordingto the best available estimates, will require about 4 months for comple-tionSince production has not yet commenced at Plant No 2, and sincethe organization of employees has not extended substantially beyondPlant No 1, we are of the opinion that the employees of Plant No 1alone constitute at the present time appropriate bargaining units.This finding will not preclude a later redetermination of the questionof the appropriateness of the two-plant unit upon proper proceedingsWe therefore find that (a) all boiler room and tunnel employeesincluding tunnel foremen employed at the No 1 Powerhouse of theCompany's St Louis plant, excluding operating engineers, shift engi-3Duung the course of the hearing this unit was more accurately described by referenceto Boards Exhibit No 8, a list of the 94 powerhouse No 1 employeesOf these 94, 73are des -wited bA the Firemen as falling within the unit it seeks- while 21 are excluded UNITED STATES CARTRIDGE COMPANY195neers, superintendent, tool foremen and all other employees of theCompany, and (b) all employees of the Company's Electrical Depart-ment at its St Louis Plant No 1, including those employed on electrical-maintenance, repair, and construction work, but excluding the generalsuperintendent, assistant superintendents, clerical workers and- allother employees of the Company, constitute two separate units appro-priate for the purposes of collective bargaining within the meaning ofSection 0 (b) of the ActV THE DETERMINATION OF REFRFSENTATIVESWe shall direct that the question concerning i epiesentation whichhas arisen be resolved by elections by secret ballot among the employeesin the appropriate units who were employed during the pay-roll periodimmediately preceding the date of the Direction of Elections herein,subject to the limitations and additions set forth in the Direction'DIRECTION OF ELECTIONSBy vii tue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective baiganiing with United States Cart-i edge Company, St Louis, Missouri. elections by secret ballot be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Fourteenth Region, acting in this matter,as agent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, aiiiong the employee, inunits (a) and (b) found appropriate in Saction IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including any such employees who did not work dur-ing said pay-roll period because they were ill or on vacation or in theactive military service or training of the United States, or temporarilylaid off, but excluding any who have since quit or been discharged forcause, to determine in unit (a) whether they desire to be represented byInternational Brotherhood of Firemen and Oilers, Local No 6, affili-ated with the American Fedei ation of Labor, or by United Electrical,Radio and Machine Woi kei s, of America, Local No 825, affiliated withthe Congress of Industi ial Organizations, for the purposes of collectivebargaining, of by neither, and lit unit (b) v'hether they desire to be'All unions in%ol ed have waived the right to protest the elections herein based uponcertain charges of unfair labor practices now pending before the Board 196DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresented by Inteinational Brotheihood of Electiical Workers, LocalNo 1, affiliated with the American Fedeiation of Laboi, or by UnitedElectrical, Radio and Machine Workeis of America, Local No 825,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining,or by neitherMR GERARD D REILLY took no part in the consideration of the aboveDecision and Direction of Elections Tn the MatterOfUNITED STATES CARTRIDGECOMPANYandINTER-NATIONALBROTHERHOODOFELECTRICALWORKERS, LOCALNo.1,A. F. OF L.In the Matter Of UNITED STATES CARTRIDGE COMPANYandINTER-NATIONAL BROTHERHOOD OF FIREMEN,AND OILERS,LOCAL No. 6,A. F. OF LCases Nos. R-3787 and R-3796, respectivelySUPPLEMENTAL DECISIONANDAMENDMENT TO DECISION AND DIRECTION OFELECTIONSJuly 22, 1942On July 8, 1942, the National Labor Relations Board issued aDecision and Direction of Elections in the above-entitled proceed-ing," directing that separate elections be held among employees ofUnited States Cartridge Company, St. Louis, Missouri, in the fol-lowing appropriate units : (1) all boiler room and tunnel employeesat the No 1 Powerhouse of the Company's St Louis plant, and (2)all employees employed on electrical maintenance, repair, and con-struction work at the Company's St. Louis Plant No. 1.Althoughboth petitioning labor organizations had requested units consistingof boiler room and tunnel employees at Powerhouses No. 1 andNo 2, and electrical employees at Plants No. 1 and No.2, respec-tively,we limited the units to No 1 Powerhouse and to Plant No1 primarily because No. 2 Powerhouse and Plant No. 2 were not,at the time of the hearing, completed.Upon a reconsideration ofthe record, and in view of the fact that the Regional Director hasadvised that both powerhouses and both plants are nowin opera-tion and that elections may now appropriately be held in thebroader units, as requested by the petitioning labororganizations,we shall amend our Decision and Direction of Elections so to provideThe Decision and Direction of Elections dated July8, 1942, ishereby amended by striking the last paragraph of "IV.The appro-priate unit" and by substituting therefor the following paragraph:'42N L R B 19142N L R B, No 40a197 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that- (a) all boiler room and tunnel employees, in-cluding tunnel foiemen, employed at the No 1 Powerhouseand the No 2 Powerhouse of the Company's St. Louis plant,excluding operating engineers, shift engineers, superintendent,tool foremen, and all other employees of the Company; and(b) all employees of the Company's Electrical Department atits St. Louis plant, including those employed on electrical main-tenance, repair, and construction work, but excluding the gen-eral superintendent, assistant supei intendents, clei ical workers,and all other employees of the Company, constitute two sepa-rate units appropiiate for the puiposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.On or about July 20, 1942, United Electrical Radio and MachineWorkers of America, Local 825, advised the Board that it did notdesire to participate in the elections and requested that its name notappear on the ballotsThe request is hereby granted and the Direc-tion of Elections is hereby amended by striking the words follow-ing the phrase "to determine in unit (a)" and substituting there-for the words "whether or not they desire to be represented forthe purposes of collective bargaining by International Brotherhoodof Firemen and Oilers, Local No. 6, affiliated with the AmericanFederation of Labor; and in unit (b) whether or not they desireto be represented for the purposes of collective bargaining by Inter-national Brotherhood of ElectricalWorkers, Local No. 1, affiliatedwith the American Federation of Labor."MR GERARD D RFILLY took no part in the considei ation of the aboveSupplemental Decisionand Amendmentto Decision and Direction ofElections